Exhibit 10.2

STOCKHOLDER’S AGREEMENT

dated as of November 30, 2012

by and between

HECKMANN CORPORATION, a Delaware corporation,

and

MARK D. JOHNSRUD, an individual residing in the state of North Dakota



--------------------------------------------------------------------------------

Table of Contents

 

 

     Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1 Definitions

     1   

Section 1.2 Other Definitional Provisions

     7   

ARTICLE II REPRESENTATIONS AND WARRANTIES

     8   

Section 2.1 Representations and Warranties of the Company

     8   

Section 2.2 Representations and Warranties of the Stockholder

     9   

ARTICLE III CORPORATE GOVERNANCE

     9   

Section 3.1 Board Representation

     9   

Section 3.2 Use of Information

     12   

ARTICLE IV STANDSTILL; VOTING

     13   

Section 4.1 Standstill Restrictions

     13   

Section 4.2 Attendance at Meetings

     16   

Section 4.3 Voting

     16   

ARTICLE V TRANSFER RESTRICTIONS

     16   

Section 5.1 Transfer Restrictions

     16   

Section 5.2 Legends on Stockholder Shares; Securities Act Compliance

     18   

ARTICLE VI REGISTRATION RIGHTS

     19   

Section 6.1 Demand Registration

     19   

Section 6.2 Piggyback Registrations

     20   

Section 6.3 S-3 Shelf Registration

     22   

Section 6.4 Suspension Periods

     23   

Section 6.5 Holdback Agreements

     24   

Section 6.6 Registration Procedures

     24   

Section 6.7 Registration Expenses

     28   

Section 6.8 Indemnification

     28   

Section 6.9 Securities Act Restrictions

     30   

Section 6.10 Termination of Registration Obligation

     30   

ARTICLE VII MISCELLANEOUS

     31   

Section 7.1 Termination

     31   

Section 7.2 Expenses

     31   

Section 7.3 Amendment

     31   



--------------------------------------------------------------------------------

Section 7.4 Entire Agreement; No Inconsistent Agreements

     31   

Section 7.5 Headings

     31   

Section 7.6 Notices

     31   

Section 7.7 Waiver

     32   

Section 7.8 Binding Effect; Assignment

     32   

Section 7.9 No Third Party Beneficiary

     33   

Section 7.10 Counterparts

     33   

Section 7.11 Governing Law and Jurisdiction

     33   

Section 7.12 Consent to Jurisdiction and Service of Process

     33   

Section 7.13 Waiver of Jury Trial

     33   

Section 7.14 Specific Performance

     33   

Section 7.15 Severability

     33   

Section 7.16 Effectiveness

     34   

Section 7.17 Relationship of the Parties

     34   

Section 7.18 Further Assurances

     34   

Section 7.19 Rights and Obligations of Parties

     34   

EXHIBITS

 

Exhibit A    Form of Joinder    Exhibit B    Form of Director Resignation Letter
  



--------------------------------------------------------------------------------

STOCKHOLDER’S AGREEMENT

This Stockholder’s Agreement (this “Agreement”) is made as of November 30, 2012
by and between Heckmann Corporation, a Delaware corporation (the “Company”), and
Mark D. Johnsrud, an individual residing in the state of North Dakota (the
“Stockholder”).

R E C I T A LS:

WHEREAS, the Company has entered into an Agreement and Plan of Merger, made as
of September 3, 2012, by an among (i) Rough Rider Acquisition, LLC, a Delaware
limited liability company (the “Buyer”), (ii) the Company, (iii) Badlands Power
Fuels, LLC, a Delaware limited liability company (f/k/a/ Badlands Energy, LLC, a
North Dakota limited liability company) (the “Target”), and (iv) the Stockholder
(the “Merger Agreement”), whereby the Target will merge with and into the Buyer
in a reorganization pursuant to Section 368(a)(1)(A) of the Internal Revenue
Code of 1986, as amended (the “Merger”);

WHEREAS, in connection with the Merger, the Stockholder will receive a
combination of shares of the Company’s Common Stock and cash in exchange for the
Target’s membership units;

WHEREAS, the Company and the Stockholder desire to establish in this Agreement
certain terms and conditions concerning the Stockholder Shares to be owned by
the Stockholder as and from the Closing and related provisions concerning the
Stockholder’s relationship with and investment in the Company as and from the
Closing;

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligation of the Company to consummate the transactions contemplated by the
Merger Agreement; and

WHEREAS, this Agreement shall take effect at and as of the Closing.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the meanings indicated below:

“Affiliate” means, as to any Person, any Person which directly or indirectly
controls, is controlled by, or is under common control with such Person;
provided that for purposes of this Agreement the Stockholder shall not be deemed
to be an Affiliate of the Company and vice versa. For purposes of this
definition, “control” of a Person shall mean the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person
whether by ownership of voting stock, by contract or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Beneficially Own” shall have the same meaning as set forth in Rule 13d-3
promulgated by the SEC under the Exchange Act, except that a Person will also be
deemed to beneficially own (i) all Voting Securities which such Person has the
right to acquire pursuant to the exercise of any rights in connection with any
securities or any agreement, regardless of when such rights may be exercised and
whether they are conditional, and (ii) all Voting Securities in which such
Person has any economic interest, including, without limitation, pursuant to a
cash settled call option or other derivative security, contract or instrument in
any way related to the price of any Voting Securities. For the avoidance of
doubt, all Voting Securities held directly by the Stockholder or any Permitted
Transferee thereof will be deemed to be Beneficially Owned by such Person
regardless of whether such Person has or shares (or is deemed to have or share)
the power to vote or dispose of such Voting Securities. The terms “Beneficial
Owner”, “Beneficial Ownership” and “Beneficially Owned” shall have a correlative
meaning.

“Board” shall mean, as of any date, the Board of Directors of the Company.

“Board Right Period” shall mean with respect to a Stockholder Designee the
period from the date of this Agreement until the date on which a Board Right
Termination Event shall occur as to such Stockholder Designee.

“Board Right Termination Event” shall be deemed to have occurred with respect
to: (i) the First Stockholder Designee at such time as the Stockholder shall
cease to Beneficially Own Voting Securities representing at least the First
Stockholder Designee Ownership Threshold and (ii) the Second Stockholder
Designee at such time as the Stockholder shall cease to Beneficially Own Voting
Securities representing at least the Second Stockholder Designee Ownership
Threshold.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
Law or executive order to close.

“Buyer” shall have the meaning set forth in the Recitals.

“Change of Control” shall mean, with respect to any specified Person, any of the
following: (i) the sale, lease, transfer, conveyance or other disposition
(including by way of liquidation or dissolution of such specified Person or one
or more of its Subsidiaries), in a single transaction or in a related series of
transactions, of all or substantially all of the assets of such specified Person
and its Subsidiaries, taken as a whole, to any other Person (or Group) which is
not, immediately after giving effect thereto, a Subsidiary of such specified
Person; (ii) any Person or Group becomes, in a single transaction or in a
related series of transactions, whether by way of purchase, acquisition, tender,
exchange or other similar offer or recapitalization, reclassification,
consolidation, merger, share exchange or other business combination transaction,
the Beneficial Owner of more than fifty percent (50%) of the combined voting
power of the outstanding voting capital stock entitled to vote generally in the
election of directors (or Persons performing a similar function) of such
specified Person; or (iii) the consummation of any recapitalization,
reclassification, consolidation, merger, share exchange or other business
combination transaction immediately following which the Beneficial Owners of the
voting capital stock of such specified Person immediately prior to the
consummation of such transaction do not Beneficially Own more than fifty percent
(50%) of the combined voting power of the outstanding voting capital stock
entitled to vote generally in the election of directors (or Persons performing a
similar function) of the entity resulting from such transaction (including an
entity that, as a result of such transaction, owns such specified Person or all
of substantially all of the assets of such specified Person and its
Subsidiaries, taken as a whole, either directly or indirectly through one or
more Subsidiaries of such entity) in substantially the same proportion as their
Beneficial Ownership of the voting capital stock of such specified Person
immediately prior to such transaction.

 

- 2 -



--------------------------------------------------------------------------------

“Class I Director” shall mean a Director designated “Class I” pursuant to the
Company’s Amended and Restated Certificate of Incorporation.

“Class II Director” shall mean a Director designated “Class II” pursuant to the
Company’s Amended and Restated Certificate of Incorporation.

“Closing” shall mean the closing of the Merger and the transactions contemplated
by the Merger Agreement.

“Closing Date” shall mean the date on and as of which the Closing of the Merger
and the transactions contemplated by the Merger Agreement shall be occur as
contemplated by the Merger Agreement.

“Code of Business Conduct” shall have the meaning set forth in Section 3.1(b)

“Common Stock” shall mean the outstanding shares of common stock, par value
$0.001, of the Company.

“Company” shall have the meaning set forth in the Preamble.

“Company’s Amended and Restated Certificate of Incorporation” means the amended
and restated certificate of incorporation of the Company filed with the
Secretary of State of the State of Delaware on November 9, 2007, as amended.

“Competitor” shall mean any company that principally engages in the same
business as the Company at the time of any proposed Transfer of Stockholder
Shares.

“Confidential Information” shall mean any and all confidential or proprietary
information, including business information, intellectual property, know-how,
research and development information, plans, proposals, technical data,
copyright works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists of the
Company or any Subsidiary of the Company.

“Demand Registration” shall have the meaning set forth in Section 6.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 6.1(a).

“Director” shall mean any member of the Board.

“Excess Amount” shall have the meaning set forth in Section 4.1(a)(i).

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority.

“First Stockholder Designee” shall have the meaning set forth in Section 3.1(a).

“First Stockholder Designee Board Right Termination Event” shall be deemed to
have occurred with respect to the First Stockholder Designee at such time as the
Stockholder shall cease to Beneficially Own Voting Securities representing at
least the First Stockholder Designee Ownership Threshold.

 

- 3 -



--------------------------------------------------------------------------------

“First Stockholder Designee Ownership Threshold” shall mean, at any time of
determination, the Beneficial Ownership of ten percent (10%) of the then
outstanding Voting Securities.

“Form S-3” shall mean a registration statement on Form S-3 under the Securities
Act or such successor forms thereto permitting registration of securities under
the Securities Act.

“Governmental Authority” shall mean any governmental or quasi-governmental
authority, body, department, commission, board, bureau, agency, division, court
or other instrumentality, whether foreign or domestic, of any country, nation,
republic, federation or similar entity or any state, county, parish or
municipality, jurisdiction or other political subdivision thereof.

“Group” shall mean two or more Persons acting together, pursuant to any
agreement, arrangement or understanding, for the purpose of acquiring, holding,
voting or disposing of securities as contemplated by Rule 13d-5(b) of the
Exchange Act.

“Holdback Agreement” shall have the meaning set forth in Section 6.5.

“Holdback Period” shall have the meaning set forth in Section 6.5.

“Laws” means any domestic or foreign laws, statutes, ordinances, rules,
regulations, standards, binding guidelines, codes or executive orders enacted,
issued, adopted, promulgated or applied by any Governmental Authority.

“Lock Up Period” shall mean the period beginning on the Closing Date and ending
on the twenty four (24) month anniversary of the Closing Date

“Merger” shall have the meaning set forth in the Recitals.

“Merger Agreement” shall have the meaning set forth in the Recitals.

“Minimum Amount” means $2,000,000.

“Minimum Holding Event” shall mean the first day on which the Beneficial
Ownership of the then outstanding Voting Securities of the Stockholder fails to
equal at least 10% of the Company’s then outstanding Voting Securities.

“Nominating Committee” shall have the meaning set forth in Section 3.1(a).

“NYSE” shall mean the New York Stock Exchange.

“Organizational Documents” shall mean, with respect to any Person, such Person’s
memorandum and articles of association, articles or certificate of
incorporation, formation or organization, by-laws, limited liability company
agreement, partnership agreement or other constituent document or documents,
each in its currently effective form as amended from time to time.

“Other Shares” shall mean shares of any class of capital stock of the Company
(other than the Common Stock) that are entitled to vote generally in the
election of Directors.

“Permitted Transferee” shall mean, in respect to the Stockholder, (i) any
Affiliate of the Stockholder, (ii) upon the death of the Stockholder, the
Stockholder’s estate, executors, administrators, personal representatives,
heirs, legatees or distributees in each case acquiring the Stockholder Shares in
question pursuant to the will or other instrument taking effect at the death of
such holder or by applicable

 

- 4 -



--------------------------------------------------------------------------------

Laws of descent and distribution, (iii) any trust established by the Stockholder
for estate planning purposes, which primarily benefits one or more of the
Stockholder’s spouse and descendants, provided that the fair market value of the
Stockholder Shares transferred to such trust does not exceed $15 million, and
(iv) any Person acquiring the Stockholder Shares pursuant to a qualified
domestic relations order only to the extent such transferee agrees to be bound
by the terms of this Agreement in accordance with Section 5.1(g) (it being
understood that any Transfer not meeting the foregoing conditions but purporting
to rely on Section 5.1(g) shall be null and void). In addition, the Stockholder
shall be a Permitted Transferee of the Permitted Transferees of itself.

“Person” means any individual, corporation (including any not-for-profit
corporation), general or limited partnership, limited liability partnership,
joint venture, estate, trust, firm, company (including any limited liability
company or joint stock company), association, organization, entity or
Governmental Authority.

“Piggyback Registration” has the meaning set forth in Section 6.2(a).

“Prospectus” shall mean the prospectus or prospectuses (whether preliminary or
final) included in any Registration Statement and relating to Registrable
Shares, as amended or supplemented and including all material, if any,
incorporated by reference in such prospectus or prospectuses.

“Registrable Shares” shall mean, at any time of determination, the Stockholder
Shares that are Beneficially Owned by the Stockholder at such time.

“Registration Expenses” shall have the meaning set forth in Section 6.7(a).

“Registration Rights Termination Date” shall have the meaning set forth in
Section 6.10.

“Registration Statement” shall mean any registration statement of the Company
which covers the resale of any of the Registrable Shares pursuant to the
provisions of this Agreement, including any Prospectus, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all documents, if any, incorporated by reference in such
Registration Statement.

“Representatives” shall mean, with respect to any party hereto, such party or
any of its Subsidiaries’ respective directors, officers, employees, investment
bankers, financial advisors, attorneys, accountants or other advisors, agents
and/or representatives; provided, however, that, with respect to the
Stockholder, no underwriter, broker-dealer or placement agent shall be deemed to
be a Representative of the Stockholder solely as a result of such underwriter,
broker-dealer or placement agent participating in the distribution of any
Registrable Shares, unless such underwriter, broker-dealer or placement agent is
otherwise an Affiliate of the Stockholder.

“Rule 10b5-1 Plan” shall have the meaning set forth in Section 5.1(b).

“Rule 10b5-1 Plan S-3 Shelf Registration Statement” shall have the meaning set
forth in Section 6.3(f).

“S-3 Shelf Registration” shall have the meaning set forth in Section 6.3(a).

“S-3 Shelf Registration Statement” shall have the meaning set forth in
Section 6.3(a).

“Sales Process” shall have the meaning set forth in Section 4.1(b).

 

- 5 -



--------------------------------------------------------------------------------

“SEC” shall mean the United States Securities and Exchange Commission.

“Second Stockholder Designee” shall have the meaning set forth in
Section 3.1(a).

“Second Stockholder Designee Board Right Termination Event” shall be deemed to
have occurred with respect to the Second Stockholder Designee at such time as
the Stockholder shall cease to Beneficially Own Voting Securities representing
at least the Second Stockholder Designee Ownership Threshold.

“Second Stockholder Designee Ownership Threshold” shall mean, at any time of
determination, the Beneficial Ownership of twenty percent (20%) of the then
outstanding Voting Securities.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

“Shelf Takedown” shall have the meaning set forth in Section 6.3(b).

“Standstill Period” shall have the meaning set forth in Section 4.1(a).

“Stockholder” shall have the meaning set forth in the Preamble and, in the event
that the Stockholder Shares are Transferred to any Permitted Transferee in
accordance with Section 5.1(g), shall also mean such Permitted Transferee.

“Stockholder Designees” shall have the meaning set forth in Section 3.1(a)(ii).

“Stockholder Shares” shall mean (i) all Voting Securities Beneficially Owned by
the Stockholder on the Closing Date, immediately after giving effect to the
Closing, including all Voting Securities placed in escrow pursuant to the terms
of the Merger Agreement, and (ii) all Voting Securities issued to the
Stockholder in respect of any such securities or into which any such securities
shall be converted or exchanged in connection with stock splits, reverse stock
splits, stock dividends or distributions, combinations or any similar
recapitalizations, reclassifications or capital reorganizations occurring after
the date of this Agreement. For the avoidance of doubt, Stockholder Shares shall
include any of the foregoing Voting Securities specified in clause (i) or
(ii) of the immediately preceding sentence that are Beneficially Owned by a
Permitted Transferee following the Closing Date.

“Stockholder’s Employment Agreement” means that certain Stockholder’s Employment
Agreement between the Company and the Stockholder dated November 30, 2012.

“Subsidiary” shall mean, of a specified Person, any corporation, partnership,
limited liability company, limited liability partnership, joint venture, or
other legal entity of which the specified Person (either alone and/or through
and/or together with any other Subsidiary): (i) owns, directly or indirectly, at
least 50% of the securities, partnership or other ownership interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body, of such legal entity or (ii) of which the
specified Person controls the management.

“Suspension Period” shall have the meaning set forth in Section 6.4(a).

“Target” shall have the meaning set forth in the Recitals.

 

- 6 -



--------------------------------------------------------------------------------

“Third Party Holdback Period” means any Holdback Period imposed on the
Stockholder pursuant to Section 6.5 in respect of an underwritten offering of
Shares in which (i) the Stockholder elected not to participate or (ii) the
Stockholder’s participation was reduced or eliminated pursuant to Section 6.2(b)
or Section 6.2(c).

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, encumbrance or other disposition to any Person, including those by way
of hedging or derivative transactions. The term “Transferred” shall have a
correlative meaning.

“Voting Securities” shall mean the Common Stock together with any Other Shares.

Section 1.2 Other Definitional Provisions. Except as expressly set forth in this
Agreement or unless the express context otherwise requires:

(a) the words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;

(b) terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa;

(c) the terms “Dollars” and “$” mean United States Dollars;

(d) references herein to a specific Section shall refer to Sections of this
Agreement;

(e) wherever the word “include,” “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”
and such words shall not be construed to limit any general statement to the
specific or similar items or matters immediately following such words;

(f) references herein to any gender shall include each other gender;

(g) references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.2(g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;

(h) references herein to any contract or agreement (including this Agreement)
mean such contract or agreement as amended, supplemented or modified from time
to time in accordance with the terms thereof;

(i) with respect to the determination of any period of time, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”;

(j) references herein to any Law or any license mean such Law or license as
amended, modified, codified, reenacted, supplemented or superseded in whole or
in part, and in effect from time to time;

(k) references herein to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder;

 

- 7 -



--------------------------------------------------------------------------------

(l) when calculating the number of days before which, within which or following
which any act is to be done or any step is to be taken pursuant to this
Agreement, the initial reference date in calculating such number of days shall
be excluded; provided, if the last day of the applicable number of days is not a
Business Day, the specified period in question shall end on the next succeeding
Business Day;

(m) for purposes of any calculation hereunder, the number of Voting Securities
then outstanding shall be the number most recently identified by the Company as
outstanding in any filing of the Company made with the SEC after the date of
this Agreement under the Exchange Act or the Securities Act; and

(n) the Company, on the one hand, and the Stockholder, on the other hand, have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by such parties and no
presumption or burden of proof shall arise favoring or disfavoring any such
party by virtue of the purported authorship of any provision of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company
represents and warrants to the Stockholder as of the date hereof that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware.

(b) The Company has all requisite corporate authority and power to execute,
deliver and perform its obligations under this Agreement. This Agreement and the
performance by the Company of the obligations contemplated hereby have been duly
and validly authorized by all necessary corporate action on the part of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize the execution and delivery of this Agreement or the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered by the Company and, assuming that this Agreement constitutes the
legal, valid and binding obligation of the Stockholder, constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by (i) applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar Laws from time to time in effect affecting
generally the enforcement of creditors’ rights and remedies, and (ii) general
principles of equity.

(c) The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations hereunder (i) do not result in any
violation of the Organizational Documents of the Company, and (ii) do not
conflict with, or result in a breach of any of the terms or provisions of, or
result in the creation or acceleration of any obligations under, or constitute a
default under any agreement or instrument to which the Company is a party or by
which it is bound or to which its properties may be subject, and (iii) do not
violate any existing applicable Law, rule, regulation, judgment, order or decree
of any Governmental Authority having jurisdiction over the Company or any of its
properties.

 

- 8 -



--------------------------------------------------------------------------------

Section 2.2 Representations and Warranties of the Stockholder. The Stockholder
represents and warrants to the Company as of the date hereof that:

(a) This Agreement has been duly executed and delivered by the Stockholder and,
assuming that this Agreement constitutes the legal, valid and binding obligation
of the Company, constitutes the legal, valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar Laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies, and (ii) general principles of
equity.

(b) The execution and delivery of this Agreement by the Stockholder and the
performance by the Stockholder of its obligations hereunder (i) do not conflict
with, or result in a breach of any of the terms or provisions of, or result in
the creation or acceleration of any obligations under, or constitute a default
under any agreement or instrument to which the Stockholder is a party or by
which the Stockholder is bound or to which its properties may be subject, and
(ii) do not violate any existing applicable Law, rule, regulation, judgment,
order or decree of any Governmental Authority having jurisdiction over the
Stockholder or any of its properties.

(c) Except for the shares of Common Stock acquired pursuant to the Merger, the
Stockholder does not Beneficially Own any Voting Securities.

ARTICLE III

CORPORATE GOVERNANCE

Section 3.1 Board Representation.

(a)(i) On or prior to the Closing Date, the Nominating and Governance Committee
of the Board (the “Nominating Committee”), in accordance with the Nominating
Committee’s Charter and the Company’s Organizational Documents, shall
(A) increase the size of the Board from eight (8) to nine (9) Directors and
(B) appoint the Stockholder or one other individual designated by the
Stockholder to serve on the Board (the “First Stockholder Designee”) and it is
hereby agreed that, notwithstanding anything to the contrary contained herein,
the Stockholder satisfies the applicable requirements set forth in
Section 3.1(b); provided, however, that if the Stockholder is not the First
Stockholder Designee, the First Stockholder Designee shall satisfy the
applicable requirements set forth in Section 3.1(b); provided, further, that if
a First Stockholder Designee Board Right Termination Event occurs, the
Stockholder shall promptly cause the First Stockholder Designee, if any, then
serving on the Board to resign, effective immediately, from the Board and from
any committees or subcommittees thereof to which such First Stockholder Designee
is then appointed or on which he or she is then serving, and the right of the
Stockholder to designate such First Stockholder Designee shall terminate. In the
event that the Nominating Committee shall determine in its good faith reasonable
judgment that the First Stockholder Designee does not satisfy the applicable
requirements set forth in Section 3.1(b)(iv), then the Nominating Committee
shall provide the Stockholder with a written explanation of the basis for such
decision. For the avoidance of doubt, if the individual designated by the
Stockholder to serve on the Board as the First Stockholder Designee does not
meet the requirements of Section 3.1(b), then the Stockholder shall be entitled
to designate another individual to serve on the Board as the First Stockholder
Designee. The First Stockholder Designee shall be appointed as a Class II
Director.

(ii) At any time during the two (2) year period following the Closing Date, upon
the request of the Stockholder to approve a second individual designated by the
Stockholder to serve on the Board (the “Second Stockholder Designee”, and
together with the First Stockholder Designee, the “Stockholder Designees”), the
Nominating Committee, in accordance with the Nominating Committee’s Charter and
the Company’s Organizational Documents and subject to its fiduciary duties,
shall reasonably

 

- 9 -



--------------------------------------------------------------------------------

consider such request for a Second Stockholder Designee in good faith and, if
the Nominating Committee determines to fulfill such request, the Nominating
Committee and the Board shall take such actions as are necessary to appoint such
Second Stockholder Designee, including, (A) increasing the size of the Board or
(B) filling a vacancy on the Board with the Second Stockholder Designee;
provided, however, that such Second Stockholder Designee shall satisfy the
applicable requirements set forth in Section 3.1(b); provided, further, that if
a Second Stockholder Board Right Termination Event occurs, the Stockholder shall
promptly cause the Second Stockholder Designee, if any, then serving on the
Board to resign, effective immediately, from the Board and from any committees
or subcommittees thereof to which such Second Stockholder Designee is then
appointed or on which he or she is then serving, and the right of the
Stockholder to designate such Second Stockholder Designee shall terminate. For
the avoidance of doubt the Nominating Committee and the Board shall comply with
the request made by the Stockholder pursuant to this Section 3.1(a)(ii) unless
they shall determine in good faith that (1) the Second Stockholder Designee does
not satisfy the applicable requirements set forth in Section 3.1(b) or
(2) complying with such request shall cause the Nominating Committee and the
Board to breach their respective fiduciary duties, provided, however, in the
case of any such determination the Nominating Committee shall provide the
Stockholder with a written explanation of the basis for its decision not to
comply with the Stockholders request under this Section 3.1(a)(ii). For the
avoidance of doubt, if the individual designated by the Stockholder to serve on
the Board as the Second Stockholder Designee does not meet the requirements of
Section 3.1(b), then the Stockholder shall be entitled to designate another
individual to serve on the Board as the Second Stockholder Designee. The Second
Stockholder Designee shall be appointed as a Class I Director.

(iii) For the avoidance of doubt, the Company may at any time and from time to
time increase or decrease the size of the Board or change its composition;
provided that such increase or decrease does not affect the tenure, term or
other rights to serve as a member of the Board of any Stockholder Designee as
set forth in this Agreement.

(iv) Upon the request of the Stockholder, the Board and Nominating Committee
shall not nominate a Stockholder Designee for re-election to the Board at the
next annual meeting of stockholders of the Company at which such Director is up
for re-election and, subject to this Section 3.1, the Stockholder shall be
entitled to appoint another Stockholder Designee to replace such individual.

(b) Notwithstanding anything to the contrary set forth in this Agreement, any
Stockholder Designee designated by the Stockholder pursuant to Section 3.1
(i) shall not be a person that, at the time of such designation, would be
required to disclose any information pursuant to Item 2(d) or (e) of Schedule
13D if such Stockholder Designee were the “person filing” such Schedule 13D,
(ii) shall not, at the time of such designation, be prohibited or disqualified
from serving as a director of a public company pursuant to any applicable rule
or regulation of the SEC or NYSE or pursuant to applicable Law, (iii) shall,
prior to his or her appointment to the Board provide an executed resignation
letter in substantially the form set forth in Exhibit B hereto resigning from
the Board and from any committees or subcommittees thereof to which he or she is
then appointed or on which he or she is then serving upon the occurrence of the
Board Right Termination Event applicable to such Stockholder Designee, and
(iv) shall, in the good faith reasonable judgment of the Nominating Committee,
satisfy the requirements set forth in the Company’s Organizational Documents and
Code of Business Conduct and Ethics for Officers, Directors and Employees of the
Corporation (the “Code of Business Conduct”) included in the corporate
governance section of the Company’s website (as in effect from time to time), in
each case to the extent applicable to all non-employee Directors generally. Each
Stockholder Designee shall, upon appointment or election, as the case may be, to
the Board, abide by the provisions of all codes and policies of the Company that
are applicable to all non-employee Directors generally, including, as
applicable, the Company’s Insider Trading Policy, policies requiring the
pre-clearance of all securities trading activity by

 

- 10 -



--------------------------------------------------------------------------------

or on behalf of such Stockholder Designee and the Code of Business Conduct
(other than any such code or policy, or portion thereof, if any, that conflicts
with the obligations of the Stockholder under this Agreement or would impose any
obligation on the Stockholder not expressly set forth in this Agreement). For
the avoidance of doubt, the Company shall provide each Stockholder Designee with
the same rights to indemnification and exculpation, including, without
limitation, indemnification agreements and directors’ and officers’ insurance
coverage, as are available from time to time to non-employee Directors
generally.

(c) During the Board Right Period, the Company shall use reasonable efforts to
procure, at each annual general meeting of stockholders of the Company occurring
during the Board Right Period at which the term of a Stockholder Designee will
expire in accordance with the Company’s Organizational Documents (whether by
rotation or otherwise), the election or re-election, as the case may be, of the
applicable Stockholder Designee to the Board, including by (i) nominating such
Stockholder Designee for election to serve as a Director as provided in this
Agreement, (ii) subject to compliance by the Stockholder with Section 3.1(f),
including such nomination and other required information regarding such
Stockholder Designee in the Company’s proxy materials for such meeting of
stockholders and (iii) soliciting or causing the solicitation of proxies in
favor of the election of such Stockholder Designee as a Director, for a term
expiring at the next annual general meeting of stockholders at which members of
the class of Directors to which the Stockholder Designee belongs are to be
elected or re-elected, as the case may be, or until such Stockholder Designee’s
successor shall have been elected and qualified, or at such earlier time, if
any, as such Stockholder Designee may resign, retire, die or be removed (for any
reason) as a Director, including upon the occurrence of a Board Right
Termination Event in accordance with the terms of this Agreement.

(d) Notwithstanding the foregoing, the Company shall not be obligated to procure
the election or re-election of any individual pursuant to Section 3.1(c) if such
individual shall have previously been designated by the Stockholder pursuant to
Section 3.1(a) or Section 3.1(e) and nominated by the Company for election or
re-election, as the case may be, as a Director as provided in Section 3.1(c)
(and provided that the Company shall have complied with its obligations set
forth in Section 3.1(c) in respect thereof), and, following the vote of
stockholders at the annual general meeting of stockholders of the Company, shall
have failed to be elected or re-elected, as the case may be, as a Director by
the requisite vote of the Company’s stockholders.

(e) In furtherance of, and not in limitation to, the Stockholder’s rights in
this Section 3.1, during the Board Right Period, (i) the Stockholder shall have
the right (but not the obligation), upon written notice to the Company as
provided in Section 3.1(a), to designate a Stockholder Designee to replace any
Stockholder Designee who shall have resigned, retired, died or been removed from
the Board (for any reason) or who, following the voting of stockholders at a
meeting of stockholders of the Company shall have failed to be elected or
re-elected, as the case may be, by the requisite vote of the Company’s
stockholders; and (ii) the provisions of Section 3.1(c) and Section 3.1(d) shall
apply to, and the Company shall comply with its obligations contained therein in
respect of, any such replacement Stockholder Designee and, in addition, promptly
following the receipt of written notice from the Stockholder as contemplated
above following the resignation, retirement, death or removal from office of
such Stockholder Designee, the Board shall appoint such replacement Stockholder
Designee to serve on the Board in the class of Directors previously including
such former Stockholder Designee.

(f) Not less than one hundred twenty (120) days prior to the anniversary of the
prior year’s annual meeting of stockholders of the Company at which Directors
were elected or such shorter period commencing when the Company shall provide
the Stockholder with the form of standard director and officer questionnaire to
be used in connection with the then-current year’s annual meeting of
stockholders, the Stockholder shall (i) notify the Company in writing of the
name of the Stockholder

 

- 11 -



--------------------------------------------------------------------------------

Designee to be nominated for election at such meeting and (ii) provide, or cause
such Stockholder Designee to provide, to the Company, all information concerning
such Stockholder Designee and his or her nomination to be elected as a Director
at such meeting as shall reasonably be required by the Company’s standard
director and officer questionnaire (including any reasonable follow-up requests
by the Company for additional information).

(g) During the Board Right Period, the Company agrees that any Stockholder
Designee serving as a Director shall be entitled to the same rights, privileges
and compensation applicable to all other non-employee Directors generally or to
which all such non-employee Directors are entitled, including any rights with
respect to indemnification arrangements, directors and officers insurance
coverage and other similar protections and expense reimbursement; provided,
however, if a Stockholder Designee is an employee of the Company, then such
Stockholder Designee shall not receive the Director compensation (including fees
and any non-cash equity or other consideration) that is then-payable by the
Company to non-employee Directors generally.

(h) Notwithstanding anything in this Section 3.1 to the contrary, (i) the
Company will not be obligated to take any action in respect of any Stockholder
Designee pursuant to Section 3.1(c) if the Stockholder shall have failed, in any
material respect, to provide, or cause to be provided, the notice and
information required by clauses (i) and (ii) of Section 3.1(f); provided,
however, that following the curing of the any such failure, the Stockholder’s
right to designate Stockholder Designees shall be reinstated and the Company
will take such action as is necessary to appoint or otherwise reinstate the
Stockholder Designees to the Board, and (ii) if a material breach of this
Agreement by the Stockholder shall have occurred, which breach has not been
cured in all material respects within fifteen (15) Business Days of the receipt
by the Stockholder of written notice from the Company specifying in reasonable
detail the nature of such material breach, in addition to any other remedies
that the Company may have, the Company may terminate the Stockholder’s right to
designate the Stockholder Designees hereunder.

(i) During the Board Right Period, except as required by applicable Law, the
Company shall not take any action to cause the removal (without cause) of a
Stockholder Designee serving as a Director. The Stockholder shall cause each
then-serving Stockholder Designee to resign (subject to the Stockholder’s right
to designate a replacement Stockholder Designee in accordance with
Section 3.1(e)) or, if reasonably sufficient, recuse himself or herself if the
presence of such individual as a Stockholder Designee on the Board shall, in the
reasonable and good faith judgment of the Board upon the advice of counsel
(after deliberation and an opportunity for the applicable Stockholder Designee
to be heard if desired), reasonably be likely to violate applicable Law or
otherwise be reasonably likely to impair the Board’s exercise of its fiduciary
duties.

(j) Notwithstanding anything to the contrary in this Agreement, each Stockholder
Designee, during the term of any service as a Director of the Company, shall not
be prohibited from acting in his or her capacity as a Director and complying
with his or her fiduciary duties as a Director of the Company.

Section 3.2 Use of Information.

(a) Notwithstanding anything in this Agreement to the contrary, the Stockholder
Designees shall keep confidential and not publicly disclose discussions or
matters considered in meetings of the Board and Board committees, unless
previously disclosed publicly by the Company or as required by applicable Law.

 

- 12 -



--------------------------------------------------------------------------------

(b) The Stockholder shall hold, and shall cause his controlled Affiliates and
their respective Representatives who receive any Confidential Information
directly or indirectly from the Stockholder or the Company (including, without
limitation, any Director of the Company) to hold, in strict confidence any and
all Confidential Information concerning or related to the Company or any
Subsidiary of the Company, except to the extent that such Confidential
Information (i) is or becomes generally available to the public other than as a
result of a disclosure by the Stockholder or his controlled Affiliates or
Representatives in violation of this Section 3.2(b), or (ii) is or becomes
available to the Stockholder on a nonconfidential basis from another Person who
is not known to the Stockholder to be bound by a confidentiality agreement with
the Company or any of its Subsidiaries. In the event that the Stockholder or any
of its controlled Affiliates or Representatives is required by Law to disclose
any Confidential Information, the Stockholder shall promptly notify the Company
in writing so that the Company may, at its sole cost and expense, seek a
protective order and/or other motion filed to prevent the production or
disclosure of Confidential Information. If such motion has been denied, then the
Stockholder may disclose only such portion of the Confidential Information which
is required by Law to be disclosed; provided that (y) the Stockholder shall use
reasonable efforts to preserve the confidentiality of the remainder of the
Confidential Information and (z) the Stockholder shall not, and shall not permit
any of his Representatives to, oppose any motion for confidentiality brought by
the Company in accordance with this Section 3.2(b). For the avoidance of doubt,
the Stockholder will continue to be bound by his respective obligations pursuant
to this Section 3.2(b) for any Confidential Information that is not required to
be disclosed pursuant to the immediately preceding sentence above, or that has
been afforded protective treatment pursuant to such motion.

(c) The Stockholder shall, and shall cause his Representatives and controlled
Affiliates not to, use material non-public information obtained by any
Stockholder Designee at any meetings of the Board or Board committees in a
manner prohibited by applicable Law, including trading any securities of the
Company while in possession of such material non-public information to the
extent such trading would violate applicable Law. The Stockholder shall be
responsible for any breach of this Section 3.2(c) by any of his Representatives
and controlled Affiliates if such material non-public information was provided
by the Stockholder or a Stockholder Designee to the Stockholder’s
Representatives or controlled Affiliates.

ARTICLE IV

STANDSTILL; VOTING

Section 4.1 Standstill Restrictions.

(a) From and after the Closing Date until the earlier of (A) the two (2) year
anniversary of the Closing Date and (B) the date the Stockholder’s employment as
the Chief Executive Officer of the Company is terminated without “Cause” or for
“Good Reason” (each as defined in the Stockholder’s Employment Agreement) (the
“Standstill Period”), the Stockholder shall not, and the Stockholder shall cause
each of its controlled Affiliates not to, directly or indirectly, alone or in
concert with any other Person, except as expressly set forth in this Section 4.1
or Section 5.1(f)(iii):

(i) purchase or cause to be purchased or otherwise acquire or agree to acquire
Beneficial Ownership of (A) any Voting Securities in addition to the Stockholder
Shares (such Beneficial Ownership in addition to the Stockholder Shares, the
“Excess Amount”) (the parties agree that it shall not be a breach of this
Section 4.1(a)(i) if the Stockholder, together with his Affiliates, Beneficially
Own the Excess Amount solely as a result of (I) share purchases, reverse share
splits or other actions taken by the Company that, by reducing the number of
shares outstanding (or issuing Voting Securities to the Stockholder Designee
pursuant to the Company’s Director compensation plan), cause the Stockholder,
together with his Affiliates, to Beneficially Own any Excess Amount, (II) shares
purchased, acquired or Beneficially Owned by the Stockholder or any of his
Affiliates in the ordinary course of

 

- 13 -



--------------------------------------------------------------------------------

business as a result of the acquisition of any portfolio company or other
investment entity that owns any such shares at the time of such acquisition if
such additional shares represent five percent (5%) or less of then outstanding
Voting Securities or such purchase, acquisition or Beneficial Ownership is
approved in advance by the Board; provided, that in any such case the
Stockholder shall use his reasonable efforts following consummation of such
purchase, acquisition or Beneficial Ownership to dispose of such additional
Voting Securities on commercially reasonable terms subject to compliance with
applicable securities Laws; provided further, that the Beneficial Ownership of
the Stockholder, together with his Affiliates, does not further increase
thereafter, other than solely as a result of further corporate actions taken by
the Company) or (III) the Stockholder’s investment as a passive investor in a
mutual fund or other investment fund that owns shares of Voting Securities, or
(B) any other securities issued by the Company (other than any such securities
purchased, acquired or Beneficially Owned by the Stockholder or any of his
Affiliates in the ordinary course of business as a result of the acquisition of
any portfolio company or other investment entity that owns any such securities
at the time of such acquisition if such other securities represent five percent
(5%) or less of then outstanding securities of such class, series or type or
such purchase, acquisition or Beneficial Ownership is approved by the Board;
provided, that in any such case the Stockholder shall use his reasonable efforts
following consummation of such purchase, acquisition or Beneficial Ownership to
dispose of such other securities on commercially reasonable terms subject to
compliance with applicable securities Laws);

(ii) propose, offer or participate in any effort to acquire the Company or any
of its Subsidiaries or any assets or operations of the Company or any of its
Subsidiaries;

(iii) induce or attempt to induce any third party to propose, offer or
participate in any effort to acquire Beneficial Ownership of Voting Securities
(other than the Stockholder Shares as and to the extent permitted in accordance
with ARTICLE V);

(iv) propose, offer or participate in any hostile tender offer, exchange offer,
merger, acquisition, share exchange or other business combination or Change of
Control transaction involving the Company or any of its Subsidiaries, or any
recapitalization, restructuring, liquidation, disposition, dissolution or other
extraordinary transaction involving the Company, any of its Subsidiaries or any
material portion of their businesses, provided that the Stockholder shall not be
prohibited from tendering his shares of Stockholder Stock in any tender offer
made by any party that is not the Stockholder or any of his Affiliates that is
approved by the Board;

(v) seek to call, request the call of, or call a special meeting of the
stockholders of the Company (other than in his role as a Director or officer of
the Company), or make or seek to make a stockholder proposal (whether pursuant
to Rule 14a-8 under the Exchange Act or otherwise) at any meeting of the
stockholders of the Company or in connection with any action by consent in lieu
of a meeting, or make a request for a list of the Company’s stockholders, or
seek election to the Board or seek to place a representative on the Board (in
each case other than as expressly set forth in Section 3.1), or seek the removal
of any Director from the Board, or otherwise acting alone or in concert with
others, seek to control or influence the governance or policies of the Company
(other than in his role as a Director or officer of the Company);

(vi) solicit proxies, designations or written consents of stockholders, or
conduct any binding or nonbinding referendum with respect to Voting Securities,
or make or in any way participate in any “solicitation” of any “proxy” within
the meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act (but
without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv) from the
definition of “solicitation”) to vote any Voting Securities with respect to any
matter (in each case other than in his role as a Director or officer of the
Company), or become a participant in any contested solicitation for the election
of directors with respect to the Company (as such terms are defined or used in
the Exchange Act and the rules promulgated thereunder), other than solicitations
or acting as a participant in support of the voting obligations of the
Stockholder pursuant to Section 4.3;

 

- 14 -



--------------------------------------------------------------------------------

(vii) make or issue or cause to be made or issued any public disclosure,
announcement or statement (including without limitation the filing of any
document or report with the SEC or any other Governmental Authority or any
disclosure to any journalist, member of the media or securities analyst) (A) in
support of any solicitation described in clause (vi) above (other than
solicitations on behalf of, and approved by, the Board), (B) in support of any
matter described in clause (v) above, (C) concerning any potential matter
described in clause (iv) above or (D) negatively or disparagingly commenting
about the Company or any of the Company’s Directors, officers, key employees,
businesses, operations or strategic plans or strategic directions;

(viii) form, join, or in any other way participate in, a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Voting Securities, or deposit any Voting
Securities in a voting trust or similar arrangement, or subject any Voting
Securities to any voting agreement (other than as contemplated by this
Agreement) or pooling arrangement, or grant any proxy, designation or consent
with respect to any Voting Securities (other than to a designated representative
of the Company pursuant to a proxy or consent solicitation on behalf of the
Board), other than solely with one or more Affiliates (other than portfolio or
operating companies) of the Stockholder with respect to the Stockholder Shares
or other Voting Securities acquired in compliance with clause (i) above or to
the extent such a group may be deemed to result with the Company or any of its
Affiliates as a result of this Agreement (it being understood that the holding
by persons or entities of Voting Securities in accounts or through funds not
managed or controlled by the Stockholder or any Affiliate of the Stockholder
shall not give rise to a violation of this clause (viii) solely by virtue of the
fact that such Persons, in addition to holding such shares in such manner, are
investors in funds and accounts managed by the Stockholder or any of his
Affiliates and, in their capacity as such, are or may be deemed to be members of
a “group” with the Stockholder within the meaning of Section 13(d)(3) of the
Exchange Act with respect to the Voting Securities; provided there does not
exist as between such Persons, on the one hand, and the Stockholders or any of
his Affiliates, on the other hand, any agreement, arrangement or understanding
with respect to any action that would otherwise be prohibited by this
Section 4.1);

(ix) publicly disclose, or cause or facilitate the public disclosure (including
without limitation the filing of any document or report with the SEC or any
other Governmental Authority or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, consent under, or amendment of, any of the provisions of Sections
4.1, 4.2 or 4.3, or otherwise (A) seek in any manner to obtain any waiver,
consent under, or amendment of, any provision of this Agreement or (B) bring any
action or otherwise act to contest the validity or enforceability of Sections
4.1, 4.2 or 4.3 or seek a release from the restrictions or obligations contained
in Sections 4.1, 4.2 or 4.3; or

(x) enter into any discussions, negotiations, agreements or understandings with
any Person with respect to the foregoing, or advise, assist, encourage, support,
provide financing to or seek to persuade others to take any action with respect
to any of the foregoing, or act in concert with others or as part of a group
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
of the foregoing.

(b) This Section 4.1 shall not, in any way, prevent, restrict, encumber or limit
(i) the Stockholder and his Affiliates from (A) exercising their respective
rights, performing their respective obligations or otherwise consummating the
Merger or the transactions contemplated by this Agreement and the Merger
Agreement, in each case in accordance with the terms hereof or thereof, (B) if
the Board

 

- 15 -



--------------------------------------------------------------------------------

has previously authorized or approved the solicitation by the Company of bids or
indications of interest in the potential acquisition of the Company or any of
its assets or operations by auction or other sales process (each, a “Sales
Process”), participating in such Sales Process and, if selected as the
successful bidder by the Company, completing the acquisition contemplated
thereby, provided that the Stockholder and his controlled Affiliates shall
otherwise remain subject to the provisions of this Section 4.1 in all respects
during and following the completion of the Sales Process, or (C) engaging in
confidential discussions with the Board or any of its members regarding any of
the matters described in this Section 4.1, provided that the Stockholder and his
controlled Affiliates will not pursue (or publicly disclose the existence of
such discussions regarding) any such matters, or (ii) any Stockholder Designee
then serving as a Director from acting as a Director or exercising and
performing his or her duties (fiduciary and otherwise) as a Director in
accordance with the Company’s Organizational Documents, all codes and policies
of the Company and all Laws, rules, regulations and codes of practice, in each
case as may be applicable and in effect from time to time.

Section 4.2 Attendance at Meetings. During the Standstill Period, the
Stockholder agrees that he shall cause all Stockholder Shares then owned by the
Stockholder to be present, in person or by proxy, at any meeting of the
stockholders of the Company occurring at which an election of Directors is to be
held, so that all the Stockholder Shares shall be counted for the purpose of
determining the presence of a quorum at such meeting.

Section 4.3 Voting. For the period from the date of this Agreement to two
(2) years from the date of this Agreement and thereafter for so long as the
Stockholder (i) Beneficially Owns Voting Securities representing at least five
percent (5%) of the Voting Securities outstanding at such time and (ii) is the
Chief Executive Officer of the Company, the Stockholder agrees that he shall
vote and cause to be voted all Voting Securities then owned by the Stockholder
in accordance with the recommendation of the Board or management of the Company
with respect to any business or proposal on which the stockholders of the
Company are entitled to vote.

ARTICLE V

TRANSFER RESTRICTIONS

Section 5.1 Transfer Restrictions.

(a) The right of the Stockholder to Transfer any Stockholder Shares is subject
to the restrictions set forth in this ARTICLE V. No Transfer of Stockholder
Shares by the Stockholder may be effected except in compliance with the
restrictions set forth in this ARTICLE V and with the requirements of the
Securities Act and any other applicable securities Laws. Any attempted Transfer
in violation of this Agreement shall be of no effect and null and void,
regardless of whether the purported transferee has any actual or constructive
knowledge of the Transfer restrictions set forth in this Agreement, and shall
not be recorded on the stock transfer books of the Company.

(b) During the period beginning on the Closing Date and ending on the twelve
(12) month anniversary of the Closing Date, the Stockholder shall not Transfer
any Stockholder Shares without the prior written consent of the Company.

(c) During the period beginning on the twelve (12) month anniversary of the
Closing Date and ending on the last day of the Lock Up Period, the Stockholder
shall not Transfer any Stockholder Shares without the prior written consent of
the Company; provided, however, that Stockholder shall be permitted to Transfer
up to two percent (2%) of the Stockholder Shares Beneficially Owned by the
Stockholder pursuant to a plan put into in effect as of, or subsequent to, the
Closing Date in

 

- 16 -



--------------------------------------------------------------------------------

compliance with Rule 10b5-1 under the Exchange Act (a “Rule 10b5-1 Plan”);
provided, further, that to the extent the Stockholder has in effect, a Rule
10b5-1 Plan that expires or is otherwise terminated during the Lock Up Period,
the Stockholder shall be entitled to renew such Rule 10b5-1 Plan or enter into a
replacement Rule 10b5-1 Plan prior to the end of the Lock Up Period, but only to
the extent such renewed or placement Rule 10b5-1 Plan contains volume trading
restrictions identical to such restrictions contained in the applicable current
Rule 10b5-1 Plan.

(d) Following the end of the Lock Up Period, the Stockholder may Transfer the
Stockholder Shares, in whole at any time or in part from time to time, without
the prior consent of the Company and without restriction; provided, however,
that:

(i) any Transfer of Stockholder Shares effected pursuant to a Registration
Statement shall be subject to the requirements of ARTICLE VI; and

(ii) in connection with any Transfer of Stockholder Shares that is effected
(A) pursuant to a Registration Statement or a privately-negotiated transaction
not subject to the registration requirements of the Securities Act in each case
in which the Stockholder (or any of his Representatives) negotiate the terms of
such Transfer directly with the third party purchaser (other than any
underwriter, placement agent or initial purchaser thereof) of such Stockholder
Shares or (B) in accordance with Rule 144 under the Securities Act but not
pursuant to the manner of sale provisions specified in Rule 144(f), in each case
the Stockholder shall not knowingly Transfer Stockholder Shares to any Person or
Group (whether such Person or Group is purchasing Stockholder Shares for its or
their own account(s) or as fiduciary on behalf of one or more accounts) who is
(x) a Competitor, or (y) a Person that has engaged in a proxy contest or has
filed a Schedule 13D that disclosed any plan or proposal with respect to any
issuer which plan or proposal (1) relates to or would result in any of the
matters set forth in clauses (b) through (j) of Item 4 of Schedule 13D and
(2) was not authorized or approved by the board of directors of the issuer or
was not entered into pursuant to an agreement with the issuer, in either case
described in this clause (y) during the two (2) year period immediately
preceding the date of such Transfer.

(e) Notwithstanding the foregoing, (i) for the avoidance of doubt, none of
Section 5.1(b) or Section 5.1(d) shall apply to, and nothing therein shall
directly or indirectly prohibit, restrict or otherwise limit, to the extent
otherwise permitted by Law, any Transfer of Stockholder Shares made in
accordance with Section 5.1(g); and (ii) the restrictions set forth in
Section 5.1(d) shall terminate on the occurrence of a Minimum Holding Event.

(f) Notwithstanding the foregoing, except for Transfers made pursuant to
Section 5.1(g), the Stockholder shall not effect any Transfer of Stockholder
Shares during any Holdback Period to the extent such Transfer is prohibited
under the terms of the lock-up agreement entered in to with a managing
underwriter as contemplated by Section 6.5.

(g) Notwithstanding anything to the contrary set forth in Article IV or this
Article V, the Stockholder may, during the Lock Up Period, (i) Transfer some or
all of the Stockholder Shares to any Permitted Transferee; provided that, prior
to any such Transfer, such Permitted Transferee executes and delivers to the
Company a joinder to this Agreement in the form attached hereto as Exhibit A;
provided, further, that if, at any time after such Transfer, such Permitted
Transferee ceases to qualify as a Permitted Transferee, the Stockholder shall
cause all Stockholder Shares held by such Permitted Transferee to be Transferred
to a Person that is, at such time, a Permitted Transferee and that, prior to
such Transfer, agrees in writing to acquire and hold such Transferred
Stockholder Shares subject to and in accordance with this Agreement as if such
Permitted Transferee were a Stockholder hereunder; (ii) Transfer the Stockholder
Shares, in whole or in part, to the Company or any Subsidiary of the Company,
including

 

- 17 -



--------------------------------------------------------------------------------

pursuant to any redemption, share repurchase program, self tender offer or
otherwise; or (iii) Transfer the Stockholder Shares, in whole or in part,
pursuant to any (A) recapitalization, reclassification, consolidation, merger,
share exchange or other business combination transaction involving the Company,
provided that, unless the voting agreement contained in Section 4.3 is not then
applicable to the Stockholder, such recapitalization, reclassification,
consolidation, merger, share exchange or other business combination transaction
must be approved, accepted or recommended to the stockholders of the Company by
the Board or approved by the stockholders of the Company, or (B) tender,
exchange or other similar offer for any Voting Securities that is commenced by
any Person or Group; provided that, unless the voting agreement contained in
Section 4.3 is not then applicable to the Stockholder, the Board must either
(x) publicly recommend that stockholders of the Company tender their Voting
Securities to the Person or Group making such offer or (y) fail to recommend
that the stockholders of the Company reject such offer, in either case within
ten (10) Business Days after the date of commencement thereof. For the avoidance
of doubt the provisions of this Section 5.1(g) shall not apply following the end
of the Lock Up Period, at which time the only restrictions that will apply to
Stockholder’s Transfer of Stockholder Shares shall be those set forth in
Section 5.1(d).

Section 5.2 Legends on Stockholder Shares; Securities Act Compliance.

(a) Each share certificate representing Stockholder Shares shall bear the
following legend (and a comparable notation or other arrangement will be made
with respect to any uncertificated Stockholder Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR UNLESS THE ISSUER RECEIVES AN OPINION OF COUNSEL REASONABLY
ACCEPTABLE TO IT STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.”

(b) In addition, during the Lock Up Period, such legend or notation shall
include the following language:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDER’S AGREEMENT, DATED AS OF NOVEMBER 30, 2012, AMONG THE ISSUER AND
THE OTHER PARTIES THERETO, A COPY OF WHICH MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE ISSUER OR OBTAINED FROM THE ISSUER WITHOUT CHARGE.”

(c) The Stockholder agrees that he will, if requested by the Company, deliver at
his expense to the Company an opinion of reputable U.S. counsel selected by the
Stockholder and reasonably acceptable to the Company, in form and substance
reasonably satisfactory to the Company and counsel for the Company, that any
Transfer made, other than in connection with an SEC-registered offering by the
Company or pursuant to Rule 144 under the Securities Act, does not require
registration under the Securities Act.

(d) At such time as all of the Stockholder Shares may be freely sold without
registration under the Securities Act, including under Rule 144 (or a successor
rule) without being subject to the volume limitations and manner of sale
restrictions contained therein, the Company agrees that it will promptly after
the later of the delivery of an opinion of reputable U.S. counsel selected by
the Stockholder and reasonably acceptable to the Company, in form and substance
reasonably satisfactory to

 

- 18 -



--------------------------------------------------------------------------------

the Company and counsel for the Company and, in the case of certificated
Stockholder Shares, the delivery by the Stockholder to the Company or its
transfer agent of a certificate or certificates (in the case of a Transfer, in
the proper form for Transfer) representing such Stockholder Shares issued with
the legend set forth in Section 5.2(a), deliver or cause to be delivered to the
Stockholder a replacement stock certificate or certificates representing such
Stockholder Shares that is free from the legend set forth in Section 5.2(a) (or
in the case of uncertificated Stockholder Shares, free of any notation or
arrangement set forth in Section 5.2(a)). Following the end of the Lock Up
Period , the Company agrees that it will, promptly upon the request of the
Stockholder and, in the case of certificated Stockholder Shares, the delivery by
the Stockholder to the Company or its transfer agent of a certificate or
certificates (in the case of a Transfer, in the proper form for Transfer)
representing Stockholder Shares issued with the legend set forth in
Section 5.2(b), deliver or cause to be delivered to the Stockholder a
replacement stock certificate or certificates representing such Stockholder
Shares that is free from the legend set forth in Section 5.2(b) (or in the case
of uncertificated Stockholder Shares, free of any notation or arrangement set
forth in Section 5.2(b)).

ARTICLE VI

REGISTRATION RIGHTS

Section 6.1 Demand Registration.

(a) Right to Request Registration. Subject to the provisions hereof, until the
Registration Rights Termination Date, the Stockholder may at any time request
registration for resale under the Securities Act of all or part of the
Registrable Shares separate from an S-3 Shelf Registration (a “Demand
Registration”); provided, however, that (based on the then-current market
prices) the number of Registrable Shares included in the Demand Registration
would, if fully sold, yield gross proceeds to the Stockholder of at least the
Minimum Amount. Subject to Section 6.1(d), Section 6.4 and Section 6.6 below,
the Company shall use reasonable efforts (i) to file a Registration Statement
registering for resale such number of Registrable Shares as requested to be so
registered pursuant to this Section 6.1 (a “Demand Registration Statement”)
within ninety (90) days after the Stockholder’s request therefor and (ii) if
necessary, to cause such Demand Registration Statement to be declared effective
by the SEC as soon as practical thereafter. If permitted under the Securities
Act, such Registration Statement shall be one that is automatically effective
upon filing.

(b) Number of Demand Registrations. Subject to the limitations of Section 6.1(a)
and (d) and Section 6.3(a), throughout the period beginning on the Closing Date
and ending on the Registration Rights Termination Date, the Stockholder shall be
entitled to request a maximum of four (4) Demand Registrations or S-3 Shelf
Registrations (regardless of the number of Permitted Transferees who may become
a Stockholder pursuant to Section 5.1(g)). A Registration Statement shall not
count as a permitted Demand Registration unless and until it has become
effective.

(c) Priority on Demand Registrations. The Company may include shares other than
the Stockholder’s Registrable Shares in a Demand Registration for any accounts
(including for the account of the Company) on the terms provided below; and if
such Demand Registration is an underwritten offering, such shares may be
included only with the consent of the managing underwriters of such offering. If
the managing underwriters of the requested Demand Registration advise the
Company and the Stockholder requesting such Demand Registration that in their
opinion the number of shares proposed to be included in the Demand Registration
exceeds the number of shares which can be sold in such underwritten offering
without materially delaying or jeopardizing the success of the offering
(including the price per share of the shares proposed to be sold in such
underwritten offering), the Company shall include in such Demand Registration
(i) first, the number of Registrable Shares that the

 

- 19 -



--------------------------------------------------------------------------------

Stockholder proposes to sell, and (ii) second, the number of shares proposed to
be included therein by any other Persons (including shares to be sold for the
account of the Company) allocated among such Persons in such manner as the
Company may determine. If the number of shares which can be sold is less than
the number of shares proposed to be registered pursuant to clause (i) above by
the Stockholder, the amount of shares to be sold shall be allocated to the
Stockholder.

(d) Restrictions on Demand Registrations. The Stockholder shall not be entitled
to request a Demand Registration at any time when the Company is diligently
pursuing a primary or secondary underwritten offering pursuant to a Piggyback
Registration. Notwithstanding the foregoing, the Company shall not be obligated
to proceed with a Demand Registration if the offering to be effected pursuant to
such registration can be effected pursuant to an S-3 Shelf Registration and the
Company, in accordance with Section 6.3, effects or has effected an S-3 Shelf
Registration pursuant to which such offering can be effected.

(e) Underwritten Offerings. The Stockholder shall be entitled to request an
underwritten offering pursuant to a Demand Registration, but only if the number
of Registrable Shares to be sold in the offering would reasonably be expected to
yield gross proceeds to the Stockholder of at least the Minimum Amount (based on
then-current market prices). If any of the Registrable Shares covered by a
Demand Registration are to be sold in an underwritten offering, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.

(f) Effective Period of Demand Registrations. Upon the date of effectiveness of
any Demand Registration for an underwritten offering and if such offering is
priced promptly on or after such date, the Company shall use reasonable efforts
to keep such Demand Registration Statement effective for a period equal to sixty
(60) days from such date or such shorter period which shall terminate when all
of the Registrable Shares covered by such Demand Registration have been sold by
the Stockholder. If the Company shall withdraw any Demand Registration pursuant
to Section 6.4 before such sixty (60) days end and before all of the Registrable
Shares covered by such Demand Registration have been sold pursuant thereto, the
Stockholder shall be entitled to a replacement Demand Registration which shall
be subject to all of the provisions of this Agreement. A Demand Registration
shall not count against the limit on the number of such registrations set forth
in Section 6.1(b) if (i) after the applicable Registration Statement has become
effective, such Registration Statement or the related offer, sale or
distribution of Registrable Shares thereunder becomes the subject of any stop
order, injunction or other order or restriction imposed by the SEC or any other
Governmental Authority or court for any reason not attributable to the
Stockholder or his Affiliates and such interference is not thereafter eliminated
so as to permit the completion of the contemplated distribution of Registrable
Shares or (ii) in the case of an underwritten offering, the conditions specified
in the related underwriting agreement, if any, are not satisfied or waived for
any reason not attributable to the Stockholder or his Affiliates, and as a
result of any such circumstances described in clause (i) or (ii), less than 75%
of the Registrable Shares covered by the Registration Statement are sold by the
Stockholder pursuant to such Registration Statement.

Section 6.2 Piggyback Registrations.

(a) Right to Piggyback. Whenever prior to the occurrence of a Minimum Holding
Event the Company proposes to register any shares under the Securities Act
(other than on a registration statement on Form S-8, F-8, S-4 or F-4), whether
for its own account or for the account of one or more holders of shares (other
than the Stockholder), and the form of registration statement to be used may be
used for any registration of Registrable Shares (a “Piggyback Registration”),
the Company shall give written notice to the Stockholder of its intention to
effect such a registration and, subject to Section 6.2(b) and (c), shall include
in such registration statement and in any offering of shares to be made pursuant
to that registration statement all Registrable Shares with respect to which the
Company has received a

 

- 20 -



--------------------------------------------------------------------------------

written request for inclusion therein from the Stockholder within ten (10) days
after the Stockholder’s receipt of the Company’s notice or, in the case of a
primary offering, such shorter time as is reasonably specified by the Company in
light of the circumstances. The Company shall have no obligation to proceed with
any Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. If the
Company or any other Person other than the Stockholder proposes to sell shares
in an underwritten offering pursuant to a registration statement on Form S-3
under the Securities Act, such offering shall be treated as a primary or
secondary underwritten offering pursuant to a Piggyback Registration.

(b) Priority on Primary Piggyback Registrations. If a Piggyback Registration is
initiated as a primary underwritten offering on behalf of the Company and the
managing underwriters advise the Company and the Stockholder (if the Stockholder
has elected to include Registrable Shares in such Piggyback Registration) that
in their opinion the number of Registrable Shares and other securities proposed
to be included in such offering exceeds the number of Registrable Shares and
other securities which can be sold in such offering without materially delaying
or jeopardizing the success of the offering (including the price per share of
the shares proposed to be sold in such offering), the Company shall include in
such registration and offering (i) first, the number of shares that the Company
proposes to sell, and (ii) second, the number of shares requested to be included
therein by holders of shares of other securities, including the Stockholder (if
the Stockholder has elected to include Registrable Shares in such Piggyback
Registration), pro rata among all such holders on the basis of the number of
shares requested to be included therein by all such holders or as such holders
and the Company may otherwise agree (with allocations among different classes of
shares, if more than one are involved, to be determined by the Company).

(c) Priority on Secondary Piggyback Registrations. If a Piggyback Registration
is initiated as an underwritten registration on behalf of a holder of shares
other than the Stockholder, and the managing underwriters advise the Company
that in their opinion the number of Registrable Shares and other securities
proposed to be included in such registration exceeds the number of shares which
can be sold in such offering without materially delaying or jeopardizing the
success of the offering (including the price per share of the shares to be sold
in such offering), then the Company shall include in such registration
(i) first, the number of shares requested to be included therein by the
holder(s) requesting such registration, (ii) second, the number of shares
requested to be included therein by other holders of shares including the
Stockholder (if the Stockholder has elected to include Registrable Shares in
such Piggyback Registration), pro rata among such holders on the basis of the
number of shares requested to be included therein by such holders or as such
holders and the Company may otherwise agree (with allocations among different
classes of shares, if more than one are involved, to be determined by the
Company) and (iii) third, the number of shares that the Company proposes to
sell.

(d) Selection of Underwriters. If any Piggyback Registration is a primary or
secondary underwritten offering, the Company shall have the right to select the
managing underwriter or underwriters to administer any such offering.

(e) Basis of Participations. The Stockholder may not sell Registrable Shares in
any offering pursuant to a Piggyback Registration unless he (a) agrees to sell
such Registrable Shares on the same basis provided in the underwriting or other
distribution arrangements approved by the Company and that apply to the Company
and/or any other holders involved in such Piggyback Registration and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements, lockups and other documents required under the terms of
such arrangements.

 

- 21 -



--------------------------------------------------------------------------------

Section 6.3 S-3 Shelf Registration.

(a) Right to Request Registration. Subject to the provisions hereof, at any time
when the Company is eligible to use Form S-3 prior to the Registration Rights
Termination Date and if the Stockholder has not previously requested a number of
Demand Registrations or S-3 Shelf Registrations which has resulted in a total of
four (4) effective Demand Registration Statements and/or S-3 Shelf Registration
Statements, the Stockholder shall be entitled to request that the Company file a
Registration Statement on Form S-3 (or an amendment or supplement to an existing
registration statement on Form S-3) for a public offering of all or such portion
of the Registrable Shares designated by the Stockholder pursuant to Rule 415
promulgated under the Securities Act or otherwise (an “S-3 Shelf
Registration”). A request for an S-3 Shelf Registration may not be made at any
time when the Company is diligently pursuing a primary or secondary underwritten
offering pursuant to a registration statement. Upon such request, and subject to
Section 6.4, the Company shall use reasonable efforts (i) to file a Registration
Statement (or any amendment or supplement thereto) covering the number of shares
of Registrable Shares specified in such request under the Securities Act on Form
S-3 (an “S-3 Shelf Registration Statement”) for public sale in accordance with
the method of disposition specified in such request within ten (10) Business
Days (in the case of a Registration Statement that is automatically effective
upon filing if the company is eligible to make such a filing under the
Securities Act) or forty five (45) days (in the case of all other Registration
Statements) after the Stockholder’s written request therefor and (ii) if
necessary, to cause such S-3 Shelf Registration Statement to become effective as
soon as practical thereafter. If permitted under the Securities Act, such
Registration Statement shall be one that is automatically effective upon filing.

(b) Right to Effect Shelf Takedowns. The Stockholder shall be entitled, at any
time and from time to time when an S-3 Shelf Registration Statement is effective
and until the Registration Rights Termination Date, to sell such Registrable
Shares as are then registered pursuant to such Registration Statement (each, a
“Shelf Takedown”), but only upon not less than ten (10) Business Days’ prior
written notice to the Company (if such takedown is to be underwritten). The
Stockholder shall be entitled to request that a Shelf Takedown shall be an
underwritten offering; provided, however, that (based on the then-current market
prices) the number of Registrable Shares included in each such underwritten
Shelf Takedown would reasonably be expected to yield gross proceeds to the
Stockholder of at least the Minimum Amount, and provided further that the
Stockholder shall not be entitled to request any underwritten Shelf Takedown at
any time when the Company is diligently pursuing a primary or secondary
underwritten offering of shares pursuant to a registration statement. The
Stockholder shall give the Company prompt written notice of the consummation of
each Shelf Takedown (whether or not underwritten).

(c) Priority on Underwritten Shelf Takedowns. The Company may include shares
other than Registrable Shares in an underwritten Shelf Takedown for any accounts
on the terms provided below, but only with the consent of the managing
underwriters of such offering and the Stockholder (such consent not to be
unreasonably withheld). If the managing underwriters of the requested
underwritten Shelf Takedown advise the Company and the Stockholder that in their
opinion the number of shares proposed to be included in the underwritten Shelf
Takedown exceeds the number of shares which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the shares proposed to be sold in such offering), the Company
shall include in such underwritten Shelf Takedown (i) first, the number of
shares that the Stockholder proposes to sell, and (ii) second, the number of
shares proposed to be included therein by any other Persons (including shares to
be sold for the account of the Company) allocated among such Persons in such
manner as the Company may determine. If the number of shares which can be sold
is less than the number of Registrable Shares proposed to be included in the
underwritten Shelf Takedown pursuant to clause (i) above, the amount of shares
to be so sold shall be allocated to the Stockholder. The provisions of this
Section 6.3(c) apply only to a Shelf Takedown that the Stockholder has requested
be an underwritten offering.

 

- 22 -



--------------------------------------------------------------------------------

(d) Selection of Underwriters. If any of the Registrable Shares are to be sold
in an underwritten Shelf Takedown initiated by the Stockholder, the Company
shall have the right to select the managing underwriter or underwriters to lead
the offering.

(e) Effective Period of S-3 Shelf Registrations. The Company shall use
reasonable efforts to keep any S-3 Shelf Registration Statement effective for a
period of three (3) years after the effective date of such registration
statement, provided that such three (3) year period shall be extended by the
number of days in any Suspension Period commenced pursuant to Section 6.4 during
such period (as it may be so extended) and by the number of days in any Third
Party Holdback Period commenced during such period (as it may be so extended).
Notwithstanding the foregoing, the Company shall not be obligated to keep any
such registration statement effective, or to permit Registrable Shares to be
registered, offered or sold thereunder, at any time on or after the Registration
Rights Termination Date.

(f) Rule 10b5-1 Plan S-3 Shelf Registration Statements. Notwithstanding the
foregoing, and without limiting any of the Stockholder’s rights to request
registrations of the Registrable Shares in this Article VI, promptly following
the Closing the Company shall file and use reasonable efforts to cause the
effectiveness of an S-3 Shelf Registration Statement covering the resale of the
Stockholder Shares subject to the Rule 10b5-1 Plans contemplated under
Section 5.1(b) (the “Rule 10b5-1 Plan S-3 Shelf Registration Statement”). For
the avoidance of doubt, in the event that the Stockholder enters into any
additional Rule 10b5-1 Plan, the Company shall file and use reasonable efforts
to cause the effectiveness of an S-3 Shelf Registration Statement covering the
resale of the Stockholder Shares subject to such additional Rule 10b5-1 Plans.
The Company shall maintain the effectiveness of the Rule 10b5-1 Plan S-3 Shelf
Registration Statement until the earlier of (i) the date all of the Stockholder
Shares covered by such Rule 10b5-1 Plan have been sold and (ii) three (3) years
after the initial effective date of such registration statement. For the
avoidance of doubt the Rule 10b5-1 Plan S-3 Shelf Registration Statement shall
not count as a Demand Registration or S-3 Shelf Registration permitted by
Stockholder under this Article VI.

Section 6.4 Suspension Periods.

(a) Suspension Periods. The Company may (i) delay the filing or effectiveness of
a Registration Statement in conjunction with a Demand Registration or an S-3
Shelf Registration or (ii) prior to the pricing of any underwritten offering or
other offering of Registrable Shares pursuant to a Demand Registration or an S-3
Shelf Registration, delay such underwritten or other offering (and, if it so
chooses, withdraw any registration statement that has been filed), but in each
case described in clauses (i) and (ii) only if the Company determines in its
sole discretion (x) that proceeding with such an offering would require the
Company to disclose material information that would not otherwise be required to
be disclosed at that time and that the disclosure of such information at that
time would not be in the Company’s best interests, or (y) that the registration
or offering to be delayed would, if not delayed, materially adversely affect the
Company and its Subsidiaries taken as a whole or materially interfere with, or
jeopardize the success of, any pending or proposed material transaction,
including any debt or equity financing, any acquisition or disposition, any
recapitalization or reorganization or any other material transaction, whether
due to commercial reasons, a desire to avoid premature disclosure of information
or any other reason. Any period during which the Company has delayed a filing,
an effective date or an offering pursuant to this Section 6.4 is herein called a
“Suspension Period”. If pursuant to this Section 6.4 the Company delays or
withdraws a Demand Registration or S-3 Shelf Registration requested by the
Stockholder, the Stockholder shall be entitled to withdraw such request and, if
it does so, such request shall not count against the limitation on the number of
such registrations set forth in Section 6.1 or Section 6.3. The Company shall
provide prompt written notice to the Stockholder of the commencement and
termination of any Suspension Period (and any withdrawal of a registration
statement pursuant to this Section 6.4), but shall not be obligated under this
Agreement to disclose the reasons therefor. The

 

- 23 -



--------------------------------------------------------------------------------

Stockholder shall keep the existence of each Suspension Period confidential and
refrain from making offers and sales of Registrable Shares (and direct any other
Persons making such offers and sales to refrain from doing so) during each
Suspension Period. In no event (A) may the Company deliver notice of a
Suspension Period to the Stockholder more than three (3) times in any calendar
year and (B) shall a Suspension Period or Suspension Periods be in effect for an
aggregate of one hundred eighty (180) days or more in any calendar year.

(b) Other Lockups. Notwithstanding any other provision of this Agreement, the
Company shall not be obligated to take any action hereunder that would violate
any lockup or similar restriction binding on the Company in connection with a
prior or pending registration or underwritten offering.

Section 6.5 Holdback Agreements.

The restrictions in this Section 6.5 shall apply for as long as the Stockholder
is the beneficial owner of any Registrable Shares. If the Company sells shares
or other securities convertible into or exchangeable for (or otherwise
representing a right to acquire) shares in a primary underwritten offering
pursuant to any registration statement under the Securities Act (but only if the
Stockholder is provided its piggyback rights, if any, in accordance with
Section 6.2(a) and Section 6.2(b)), or if any other Person sells shares in a
secondary underwritten offering pursuant to a Piggyback Registration in
accordance with Section 6.2(a) and Section 6.2(b), and if the managing
underwriters for such offering advise the Company (in which case the Company
promptly shall notify the Stockholder) that a public sale or distribution of
shares outside such offering would materially adversely affect such offering,
then, if requested by the Company, the Stockholder shall agree, as contemplated
in this Section 6.5, not to (and to cause its majority-controlled Affiliates not
to) sell, transfer, pledge, issue, grant or otherwise dispose of, directly or
indirectly (including by means of any short sale), or request the registration
of, any Registrable Shares (or any securities of any Person that are convertible
into or exchangeable for, or otherwise represent a right to acquire, any
Registrable Shares) for a period (each such period, a “Holdback Period”)
beginning on the tenth (10th) day before the pricing date for the underwritten
offering and extending through the earlier of (i) the ninetieth (90th) day after
such pricing date (subject to customary automatic extension in the event of the
release of earnings results of or material news relating to the Company) and
(ii) such earlier day (if any) as may be designated for this purpose by the
managing underwriters for such offering (each such agreement of the Stockholder,
a “Holdback Agreement”). Each Holdback Agreement shall be in writing in form and
substance satisfactory to the Company and the managing underwriters.
Notwithstanding the foregoing, no Stockholder shall be obligated to make a
Holdback Agreement unless the Company and each selling shareholder in such
offering also execute agreements substantially similar to such Holdback
Agreement. A Holdback Agreement shall not apply to (i) the exercise of any
warrants or options to purchase shares of the Company (provided that such
restrictions shall apply with respect to the securities issuable upon such
exercise) or (ii) any shares included in the underwritten offering giving rise
to the application of this Section 6.5.

Section 6.6 Registration Procedures.

(a) Whenever the Stockholder requests that any Registrable Shares be registered
pursuant to this Agreement, the Company shall use reasonable efforts to effect,
as soon as practical as provided herein, the registration and the sale of such
Registrable Shares in accordance with the intended methods of disposition
thereof, and, pursuant thereto, the Company shall, as soon as practical as
provided herein:

(i) subject to the other provisions of this Agreement, use reasonable efforts to
prepare and file with the SEC a Registration Statement with respect to such
Registrable Shares and cause such Registration Statement to become effective
(unless it is automatically effective upon filing);

 

- 24 -



--------------------------------------------------------------------------------

provided, however, the Company shall (A) before the filing of such Registration
Statement, provide counsel selected by the Stockholder copies of all such
documents in substantially the form proposed to be filed, to enable the
Stockholder and his counsel to review such documents prior to the filing
thereof, provided, that the Company shall not have any obligation to modify such
documents unless the Company expects that the failure to do so would cause such
documents to contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and (B) notify the Stockholder and his counsel of any
stop order threatened by the SEC and take all reasonable action required to
prevent the entry of such stop order;

(ii) use reasonable efforts to prepare and file with the SEC such amendments and
supplements to such Registration Statement and the Prospectus used in connection
therewith as may be necessary to comply with the applicable requirements of the
Securities Act and to keep such Registration Statement effective for the
relevant period required hereunder, but no longer than is necessary to complete
the distribution of the shares covered by such Registration Statement, and to
comply with the applicable requirements of the Securities Act with respect to
the disposition of all the shares covered by such Registration Statement during
such period in accordance with the intended methods of disposition set forth in
such Registration Statement;

(iii) use reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of any Registration Statement, or the lifting of any
suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;

(iv) deliver, without charge, such number of copies of the preliminary and final
Prospectus and any supplement thereto as the Stockholder may reasonably request
in order to facilitate the disposition of the Registrable Shares of the
Stockholder covered by such Registration Statement in conformity with the
requirements of the Securities Act;

(v) use reasonable efforts to register or qualify such Registrable Shares under
such other securities or blue sky laws of such U.S. jurisdictions as the
Stockholder reasonably requests and continue such registration or qualification
in effect in such jurisdictions for as long as the applicable Registration
Statement may be required to be kept effective under this Agreement (provided
that the Company will not be required to (A) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this subsection (v), (B) subject itself to taxation in any such jurisdiction or
(C) consent to general service of process in any such jurisdiction);

(vi) notify the Stockholder and each distributor of such Registrable Shares
identified by the Stockholder, at any time when a Prospectus relating thereto
would be required under the Securities Act to be delivered by such distributor,
of the occurrence of any event as a result of which the Prospectus included in
such Registration Statement contains an untrue statement of a material fact or
omits a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and, at the request of
the Stockholder, the Company shall use reasonable efforts to prepare, as soon as
practical, a supplement or amendment to such Prospectus so that, as thereafter
delivered to any prospective purchasers of such Registrable Shares, such
Prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

(vii) in the case of an underwritten offering in which the Stockholder
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, enter into a customary underwriting agreement on market
terms and take all such other customary and reasonable actions as the managing
underwriters of such offering may request in order to facilitate the disposition
of such Registrable Shares (including, making members of senior management of
the Company available at reasonable times and places to participate in
“road-shows” that the managing underwriter determines are necessary to effect
the offering);

 

- 25 -



--------------------------------------------------------------------------------

(viii) in the case of an underwritten offering in which the Stockholder
participates pursuant to a Demand Registration, a Piggyback Registration or an
S-3 Shelf Registration, and to the extent not prohibited by applicable Law,
(A) make reasonably available, for inspection by the managing underwriters of
such offering and one attorney and accountant acting for such managing
underwriters, pertinent corporate documents and financial and other records of
the Company and its Subsidiaries and controlled Affiliates, (B) cause the
Company’s officers and employees to supply information reasonably requested by
such managing underwriters or attorney in connection with such offering,
(C) make the Company’s independent accountants available for any such managing
underwriters’ due diligence and have them provide customary comfort letters to
such underwriters in connection therewith; and (D) cause the Company’s counsel
to furnish customary legal opinions to such underwriters in connection
therewith; provided, however, that such records and other information shall be
subject to such confidential treatment as is customary for underwriters’ due
diligence reviews;

(ix) use reasonable efforts to cause all such Registrable Shares to be listed on
each primary securities exchange (if any) on which securities of the same class
issued by the Company are then listed;

(x) provide a transfer agent and registrar for all such Registrable Shares not
later than the effective date of such Registration Statement and, a reasonable
time before any proposed sale of Registrable Shares pursuant to a Registration
Statement, provide the transfer agent with printed certificates for the
Registrable Shares to be sold, subject to the provisions of Section 5.1(g); and

(xi) promptly notify the Stockholder and the managing underwriters of any
underwritten offering, if any:

(A) when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or any post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;

(B) of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for any additional information regarding the
Stockholder;

(C) of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Shares for sale under the
applicable securities or blue sky laws of any jurisdiction.

For the avoidance of doubt, the provisions of clauses (vii), (viii) and (xi) of
this Section 6.6 shall apply only in respect of an underwritten offering and
only if (based on market prices at the time the offering is requested by the
Stockholder) the number of Registrable Shares to be sold in the offering would
reasonably be expected to yield gross proceeds to the Stockholder of at least
the Minimum Amount.

 

- 26 -



--------------------------------------------------------------------------------

(b) No Registration Statement (including any amendments thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein not
misleading, and no Prospectus (including any supplements thereto) shall contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, in each case, except for any untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact made in reliance on and in conformity with written
information furnished to the Company by or on behalf of the Stockholder or any
other selling shareholder, underwriter or other distributor specifically for use
therein.

(c) At all times after the Company has filed a registration statement with the
SEC pursuant to the requirements of the Securities Act and until the
Registration Rights Termination Date, the Company shall use reasonable efforts
to continuously maintain in effect the registration statement under Section 12
of the Exchange Act and to use reasonable efforts to file all reports required
to be filed by it under the Securities Act and the Exchange Act and the rules
and regulations adopted by the SEC thereunder, all to the extent required to
enable the Stockholder to be eligible to sell Registrable Shares (if any)
pursuant to Rule 144 under the Securities Act.

(d) The Company may require the Stockholder and each other selling shareholder
and other distributor of Registrable Shares as to which any registration is
being effected to furnish to the Company information regarding such Person and
the distribution of such securities as the Company may from time to time
reasonably request in connection with such registration.

(e) The Stockholder agrees by having his shares treated as Registrable Shares
hereunder that, upon being advised in writing by the Company of the occurrence
of an event pursuant to Section 6.6(a)(vi), the Stockholder will immediately
discontinue (and direct any other Persons making offers and sales of Registrable
Shares to immediately discontinue) offers and sales of Registrable Shares
pursuant to any Registration Statement (other than those pursuant to a
Rule 10b5-1 Plan) until it is advised in writing by the Company that the use of
the Prospectus may be resumed and is furnished with a supplemented or amended
Prospectus as contemplated by Section 6.6(a)(vi), and, if so directed by the
Company, the Stockholder will deliver to the Company all copies, other than
permanent file copies then in the Stockholder’s possession, of the Prospectus
covering such Registrable Shares current at the time of receipt of such notice.

(f) The Company may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus. Neither the
Stockholder nor any other seller of Registrable Shares may use a free-writing
prospectus to offer or sell any such shares without the Company’s prior written
consent.

(g) It is understood and agreed that any failure of the Company to file a
Registration Statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in Section 6.1, Section 6.3 or Section 6.6
or otherwise in this Agreement, due to reasons that are not reasonably within
its control, or due to any refusal of the SEC to permit a Registration Statement
or Prospectus to become or remain effective or to be used because of unresolved
SEC comments thereon (or on any documents incorporated therein by reference)
despite the Company’s good faith and reasonable efforts to resolve those
comments, shall not be a breach of this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

(h) It is further understood and agreed that the Company shall not have any
obligations under this Section 6.6 at any time on or after the Registration
Rights Termination Date, unless an underwritten offering in which the
Stockholder participates has been priced but not completed prior to the
Registration Rights Termination Date, in which event the Company’s obligations
under this Section 6.6 shall continue with respect to such offering until it is
so completed (but not more than 60 days after the commencement of the offering).

(i) Notwithstanding anything to the contrary in this Agreement, the Company
shall not be required to file a Registration Statement or include Registrable
Shares in a Registration Statement unless it has received from the Stockholder,
at least five (5) days prior to the anticipated filing date of the Registration
Statement, requested information required to be provided by the Stockholder for
inclusion therein.

Section 6.7 Registration Expenses.

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, FINRA fees, listing application
fees, printing expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any underwriting discounts or commissions attributable to the sale of
Registrable Shares or fees and expenses of counsel and any other advisor
representing any underwriters or other distributors), shall be borne by the
Company. The Stockholder shall bear the cost of all underwriting discounts and
commissions associated with any sale of Registrable Shares and shall pay all of
its own costs and expenses, including all fees and expenses of any counsel (and
any other advisers) representing the Stockholder and any stock transfer taxes.

(b) The obligation of the Company to bear the expenses described in
Section 6.7(a) shall apply irrespective of whether a registration, once properly
demanded or requested becomes effective or is withdrawn or suspended; provided,
however, that Registration Expenses for any Registration Statement withdrawn
solely at the request of the Stockholder (unless withdrawn following
commencement of a Suspension Period pursuant to Section 6.4 for any reason other
than an adverse change in the Company or its business (unrelated to any
financial market or general economic conditions that do not disproportionately
affect the Company)) shall be borne by the Stockholder.

Section 6.8 Indemnification.

(a) The Company shall indemnify, to the fullest extent permitted by Law, the
Stockholder and each Person who controls the Stockholder (within the meaning of
the Securities Act) against all losses, claims, damages, liabilities, judgments,
costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees) arising out of or based upon any untrue or alleged
untrue statement of a material fact contained in any Registration Statement or
Prospectus or any amendment thereof or supplement thereto or arising out of or
based upon any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same are made in reliance and in conformity with
information furnished in writing to the Company by the Stockholder expressly for
use therein.

(b) In connection with any Registration Statement in which the Stockholder is
participating, the Stockholder shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and shall indemnify, to the fullest extent permitted by Law, the Company, its
officers and Directors and each other Person who controls the Company (within
the

 

- 28 -



--------------------------------------------------------------------------------

meaning of the Securities Act) against all losses, claims, damages, liabilities,
judgments, costs (including reasonable costs of investigation) and expenses
(including reasonable attorneys’ fees) arising out of or based upon any untrue
or alleged untrue statement of material fact contained in the Registration
Statement or Prospectus, or any amendment or supplement thereto, or arising out
of or based upon any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that the same are made in reliance and in conformity with
information furnished in writing to the Company by or on behalf of the
Stockholder expressly for use therein.

Any Person entitled to indemnification hereunder shall (i) give prompt written
notice to the indemnifying Person of any claim with respect to which it seeks
indemnification and (ii) permit such indemnifying Person to assume the defense
of such claim with counsel reasonably satisfactory to the indemnified
Person. Failure so to notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person except to the extent
that the indemnifying Person is materially and adversely prejudiced thereby. The
indemnifying Person shall not be subject to any liability for any settlement
made by the indemnified Person without its consent (but such consent will not be
unreasonably withheld or delayed; provided that any such settlement includes as
an unconditional term the giving, by all relevant claimants and plaintiffs to
such indemnified Person, a release, satisfactory in form and substance to such
indemnifying person, from all liabilities in respect of such claim or action for
which such indemnifying person would be required to provide indemnification
for). An indemnifying Person who is entitled to, and elects to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel (in addition to one (1) local counsel) for all Persons
indemnified (hereunder or otherwise) by such indemnifying Person with respect to
such claim (and all other claims arising out of the same circumstances), unless
in the reasonable judgment of any indemnified Person there may be one or more
legal or equitable defenses available to such indemnified Person which are in
addition to or may conflict with those available to another indemnified Person
with respect to such claim, in which case such maximum number of counsel for all
indemnified Persons shall be two (2) rather than one (1)). If an indemnifying
Person is entitled to, and elects to, assume the defense of a claim, the
indemnified Person shall continue to be entitled to participate in the defense
thereof, with counsel of its own choice, but, except as set forth above, the
indemnifying Person shall not be obligated to reimburse the indemnified Person
for the costs thereof. The indemnifying Person shall not consent to the entry of
any judgment or enter into or agree to any settlement relating to a claim or
action for which any indemnified Person would be entitled to indemnification by
any indemnified Person hereunder unless such judgment or settlement imposes no
ongoing obligations on any such indemnified Person and includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
indemnified Person, a release, satisfactory in form and substance to such
indemnified Person, from all liabilities in respect of such claim or action for
which such indemnified Person would be entitled to such indemnification. The
indemnifying Person shall not be liable hereunder for any amount paid or payable
or incurred pursuant to or in connection with any judgment entered or settlement
effected with the consent of an indemnified Person unless the indemnifying
Person has also consented to such judgment or settlement.

(c) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified Person or any officer, director or controlling Person of such
indemnified Person and shall survive the transfer of securities and the
Registration Rights Termination Date but only with respect to offers and sales
of Registrable Shares made before the Registration Rights Termination Date or
during the period following the Registration Rights Termination Date referred to
in Section 6.6(h).

 

- 29 -



--------------------------------------------------------------------------------

(d) If the indemnification provided for in or pursuant to this Section 6.8 is
due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person on the one hand and of the
indemnified Person on the other in connection with the statements or omissions
which result in such losses, claims, damages, liabilities or expenses as well as
any other relevant equitable considerations. The relative fault of the
indemnifying Person on the one hand and of the indemnified Person on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
Person or by the indemnified Person, and by such Person’s relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. In no event shall the liability of the indemnifying
Person be greater in amount than the amount for which such indemnifying Person
would have been obligated to pay by way of indemnification if the
indemnification provided for under Section 6.8(a) or Section 6.8(b) hereof had
been available under the circumstances.

Section 6.9 Securities Act Restrictions.

The Registrable Shares are restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities
Act. Accordingly, the Stockholder shall not, directly or through others, offer
or sell any Registrable Shares except pursuant to an effective registration
statement or pursuant to Rule 144 or another exemption from registration under
the Securities Act, if available. Prior to any transfer of Registrable Shares
other than pursuant to an effective registration statement, the Stockholder
shall notify the Company of such Transfer and the Company may require the
Stockholder to provide, prior to such Transfer, such evidence that the Transfer
will comply with the Securities Act (including written representations or an
opinion of counsel) as the Company may reasonably request. The Company may
impose stop-transfer instructions with respect to any Registrable Shares that
are to be Transferred in contravention of this Agreement. Any certificates
representing the Registrable Shares may bear a legend (and the Company’s share
registry may bear a notation) referencing the restrictions on Transfer contained
in this Agreement (and the Merger Agreement), until such time as such securities
have ceased to be (or are to be Transferred in a manner that results in their
ceasing to be) Registrable Shares. Subject to the provisions of this
Section 6.9, the Company will replace any such legended certificates with
unlegended certificates promptly upon surrender of the legended certificates to
the Company or its designee and cause shares that cease to be Registrable Shares
to bear a general unrestricted CUSIP number, in order to facilitate a lawful
transfer or at any time after such shares cease to be Registrable Shares.

Section 6.10 Termination of Registration Obligation. Notwithstanding anything to
the contrary herein, the obligation of the Company to register Registrable
Shares pursuant to this ARTICLE VI and maintain the effectiveness of any
Registration Statement shall terminate as to the Stockholder on the earliest of
(a) the date on which reputable U.S. counsel shall have delivered a written
opinion addressed to the Company’s transfer agent and the Stockholder, in form
and substance reasonably satisfactory to the Company and the Stockholder, that
all remaining Stockholder Shares Beneficially Owned by the Stockholder may be
freely sold without registration under the Securities Act, including under
Rule 144 without being subject to the volume limitations and manner of sale
restrictions contained therein and that any restrictive legend included on the
certificates representing such Stockholder Shares may be removed and the
Company, simultaneously with the delivery of any such opinion, releases the
Stockholder from any remaining transfer restrictions or other obligations under
ARTICLE V and causes the Company’s transfer agent to deliver to the Stockholder
stock certificates representing the Stockholder Shares without any restrictive
legends thereon, and (b) the date that is four (4) months after the first date
on which the Stockholder’s Stockholder Shares representing less than five
percent (5%) of the then outstanding Voting Securities (the “Registration Rights
Termination Date”).

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Termination. This Agreement shall terminate and be of no further
force and effect upon the earlier of: (a) the later of (i) the seventh
(7th) anniversary of the Closing Date, and (ii) the date that is three (3) years
after the first date on which the Stockholder shall cease to Beneficially Own
Voting Securities representing at least five percent (5%) of the Voting
Securities outstanding at such time; and (b) the consummation of a Change of
Control with respect to the Company in which all Voting Securities of the
Company are exchange for cash consideration. In the event the Company
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation in such consolidation or merger in a
transaction in which the Stockholder Shares are converted or exchanged for
consideration other than cash, then proper provision shall be made so that the
successors and assigns of the Company honor the obligations of the Company
contained in ARTICLE VI, as if such successor or assign were the Company
hereunder, and all other provisions of this Agreement shall terminate upon the
consummation of such Change of Control.

Section 7.2 Expenses. Except as expressly provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

Section 7.3 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.

Section 7.4 Entire Agreement; No Inconsistent Agreements. This Agreement, the
Merger Agreement and the other documents delivered pursuant to this Agreement
and the Merger Agreement, contain all of the terms, conditions and
representations and warranties agreed upon or made by the parties relating to
the subject matter of this Agreement and the businesses and operations of the
Company and supersede all prior and contemporaneous agreements, negotiations,
correspondence, undertakings and communications of the parties or their
Representatives, oral or written, respecting such subject matter. The Company
will not, on or after the date hereof, enter into any agreement or arrangement
that is inconsistent with the rights granted to the Stockholder hereunder or
otherwise conflicts with the provisions hereof. In addition, the Company will
not grant to any Person the right to include any securities in the S-3 Shelf
Registration provided for in this Agreement other than the Stockholder
Shares. The Company has not previously entered into any agreement or
arrangements (which has not expired or been terminated) granting any
registration rights with respect to its securities to any Person which rights
conflict with the provisions hereof.

Section 7.5 Headings. The headings contained in this Agreement are intended
solely for convenience and shall not affect the rights of the parties to this
Agreement.

Section 7.6 Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other facsimile device) to the number set
forth below if the sender on the same day sends a confirming copy of such notice
by a recognized overnight delivery service (charges prepaid), (c) the Business
Day following the day on which the same has been delivered to a recognized
overnight delivery service (charges prepaid) or (d) the third (3rd) Business Day
following the day on which the same is sent by certified or registered mail,
postage prepaid. Notices, demands and communications, in each case to the
respective parties, shall be sent to the applicable address set forth below,
unless another address has been previously specified in writing by the recipient
party to the sending party:

 

- 31 -



--------------------------------------------------------------------------------

Notices to the Company:

Heckmann Corporation

300 Cherrington Parkway, Suite 200

Coraopolis, Pennsylvania 15108

Facsimile: (412) 291-3142

Attention: Damian C. Georgino

E-mail: damian.georgino@heckmanncorp.com

with a copy to (which shall not constitute notice):

Reed Smith LLP

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Facsimile: (412) 288-3063

Attention: Nicholas A. Bonarrigo

E-mail: nbonarrigo@reedsmith.com

Notices to the Stockholder:

Mark D. Johnsrud

3711 4th Avenue NE

Watford City, North Dakota 58854-7027

Facsimile: (701) 842-4741

E-mail: mjohnsrud@powerfuels.com

with a copy to (which shall not constitute notice):

Jenner & Block LLP

919 Third Avenue

New York, New York 10022

Facsimile: (212) 909-0834

Attention: Kevin T. Collins

E-mail: kcollins@jenner.com

Section 7.7 Waiver. Waivers under this Agreement are only valid and binding if
in writing and duly executed by the party against whom enforcement of the waiver
is sought. Waivers waive only the specific matter described in the written
waiver and do not impair the rights of the party granting the waiver in other
respects or at other times. A party’s waiver of a breach of any provision of
this Agreement, or failure (on one or more occasions) to enforce a provision of,
or to exercise a right under, this Agreement, will not constitute a continuing
waiver of the same or of a similar breach, or of such provision or right at
another time or in another context.

Section 7.8 Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their permitted successors
and assigns. Except as contemplated by Section 5.1(g), no party to this
Agreement may assign or delegate, by operation of Law or otherwise, all or any
portion of its rights, obligations or liabilities under this Agreement without
the prior written consent of the other parties to this Agreement, which any such
party may withhold in its absolute discretion. Any purported assignment without
such prior written consents shall be void.

 

- 32 -



--------------------------------------------------------------------------------

Section 7.9 No Third Party Beneficiary. Nothing in this Agreement shall confer
any rights, remedies or claims upon any Person or entity not a party or a
permitted assignee of a party to this Agreement, except as set forth in
Section 6.8 and Section 6.9.

Section 7.10 Counterparts. This Agreement may be executed by original,
facsimile, PDF or electronic signature, and in two or more several counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.

Section 7.11 Governing Law and Jurisdiction. This Agreement and any claim or
controversy hereunder shall be governed by and construed in accordance with the
Laws of the State of Delaware without giving effect to the principles of
conflict of Laws thereof.

Section 7.12 Consent to Jurisdiction and Service of Process. Any legal action,
suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby may only be instituted in any Delaware state or
federal court, and each party waives any objection which such party may now or
hereafter have to the laying of the venue of any such action, suit or
proceeding, and irrevocably submits to the jurisdiction of any such court in any
such action, suit or proceeding. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to the respective
addresses set forth in Section 7.6 will be effective service of process for any
such action, suit or proceeding brought against any party in any such court.

Section 7.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 7.14 Specific Performance. Each party to this Agreement acknowledges
that a remedy at Law for any breach or attempted breach of this Agreement will
be inadequate, agrees that each other party to this Agreement shall be entitled
to specific performance and injunctive and other equitable relief in case of any
such breach or attempted breach and further agrees to waive (to the extent
legally permissible) any legal conditions required to be met for the obtaining
of any such injunctive or other equitable relief (including posting any bond in
order to obtain equitable relief).

Section 7.15 Severability. If any term, provision, agreement, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party hereto. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated
hereby may be consummated as originally contemplated to the fullest extent
possible.

 

- 33 -



--------------------------------------------------------------------------------

Section 7.16 Effectiveness. This Agreement shall become effective at and as of
the Closing Date.

Section 7.17 Relationship of the Parties. No provision of this Agreement creates
a partnership between any of the parties or makes a party the agent of any other
party for any purpose. A party has no authority or power to bind, to contract in
the name of, or to create a liability for, another party in any way or for any
purpose.

Section 7.18 Further Assurances. Upon the terms and subject to the conditions
set forth in this Agreement, from and after the Closing Date, the parties hereto
shall each use reasonable efforts to promptly (i) take, or to cause to be taken,
all actions, and to do, or to cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable under
applicable Law or otherwise to consummate and make effective the transactions
contemplated by this Agreement; (ii) obtain from any Governmental Authority or
third party any and all necessary clearances, waivers, consents, authorizations,
approvals, permits or orders required to be obtained in connection with the
performance of this Agreement and the consummation of the transactions
contemplated hereby; and (iii) execute and deliver any additional instruments
necessary to consummate the transactions contemplated by this Agreement.

Section 7.19 Rights and Obligations of Parties. The obligations of (i) the
Company, on the one hand, to the Stockholder, on the other hand, and (ii) the
Stockholder, on the one hand, to the Company, on the other hand, are owed to
them as separate and independent obligations of each party and each party will
have the right to protect and enforce its rights under this Agreement without
joining any other party in any proceedings.

[The remainder of this page is intentionally left blank.]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

COMPANY: HECKMANN CORPORATION By:  

/s/ Damian C. Georgino

Name:   Damian C. Georgino Title:   Executive Vice President, Corporate
Development and Chief Legal Officer STOCKHOLDER:

/s/ Mark D. Johnsrud

Mark D. Johnsrud

[Signature Page to Stockholder’s Agreement]